                                                              1   TIMOTHY J. LEPORE (SBN 13908)
                                                                  ROPERS, MAJESKI, KOHN & BENTLEY
                                                              2   3753 Howard Hughes Parkway, Suite 200
                                                                  Las Vegas, NV 89169
                                                              3   Telephone: (702) 954-8300
                                                                  Facsimile: (213) 312-2001
                                                              4   Email:       timothy.lepore@rmkb.com

                                                              5   Attorneys for Defendant
                                                                  ARMADA CORP. OF NEVADA.
                                                              6

                                                              7

                                                              8                                  UNITED STATES DISTRICT COURT
                                                              9                                       DISTRICT OF NEVADA
Ropers Majeski Kohn & Bentley




                                                             10

                                                             11   THOMAS A. JELINEK,                               CASE NO. 2:19-cv-00294-RFB-NJK
                                A Professional Corporation




                                                             12                     Plaintiff,                     STIPULATION AND ORDER FOR
                                                                                                                   EXTENSION OF TIME FOR DEFENDANT
                                        Las Vegas




                                                             13   v.                                               ARMADA CORP. OF NEVADA TO
                                                                                                                   RESPOND TO PLAINTIFF THOMAS A.
                                                             14   EQUIFAX INFORMATION SERVICES,                    JELINEK'S COMPLAINT
                                                                  LLC; ARMADA CORP,
                                                             15                                                    (FIRST REQUEST)
                                                                                    Defendants.
                                                             16

                                                             17          Defendant Armada Corp. of Nevada (hereinafter "ACN"), by and through its counsel,

                                                             18   Timothy J. Lepore of Ropers Majeski Kohn & Bentley, and Plaintiff Thomas A. Jelinek

                                                             19   ("Plaintiff"), by and through its counsel, David Krieger and Shawn Miller of Haines & Krieger,

                                                             20   hereby stipulate and agree as follows:

                                                             21          1.      On February 19, 2019, Plaintiff filed his Complaint in the United District Court,

                                                             22   Central District of Nevada, naming ACN as a defendant (erroneously sued as "Armada Corp.").

                                                             23          2.      On February 19, 2019, this Court issued Summons for ACN, directing ACN to

                                                             24   respond to the Compliant within 21 days after service of the Complaint and Summons.

                                                             25          3.      On February 20, 2019, Plaintiff caused for a process server to serve the Complaint

                                                             26   and Summons on ACN's registered agent. As a result, according to Rule 12 of the Federal Rules

                                                             27   of Civil Procedure, ACN’s last day to respond to Plaintiff’s Complaint is March 13, 2019.

                                                             28          4.      On March 8, 2019, and pursuant to Local Rule IA 6-1, Plaintiff and ACN

                                                                                                                 -1-
                                                              1   stipulated to ACN's first request for the Court to extend ACN's deadline to respond to the

                                                              2   Complaint by 30 days. ACN requested this extension because it recently retained its counsel to

                                                              3   represent ACN in this action, and ACN needed time to investigate the allegations of Plaintiff's

                                                              4   Complaint prior to responding to it.

                                                              5          5.      Accordingly, Plaintiff and ACN have stipulated that ACN's last day to file a

                                                              6   responsive pleading or motion to Plaintiff’s Complaint is April 12, 2019.

                                                              7          IT IS SO STIPULATED.

                                                              8    Dated:     March 12, 2019                       ROPERS, MAJESKI, KOHN & BENTLEY
                                                              9
Ropers Majeski Kohn & Bentley




                                                             10                                                    By: /s/ Timothy J. Lepore
                                                                                                                      TIMOTHY J. LEPORE
                                                             11                                                       Attorneys for Defendant
                                A Professional Corporation




                                                                                                                      ARMADA CORP. OF NEVADA
                                                             12
                                        Las Vegas




                                                             13    Dated:     March 12, 2019                       HAINES & KRIEGER
                                                             14

                                                             15                                                    By: /s/ Shawn Miller
                                                                                                                      DAVID KRIEGER
                                                             16                                                       SHAWN MILLER
                                                                                                                      Attorneys for Plaintiff
                                                             17                                                       THOMAS A. JELINEK
                                                             18
                                                             19          IT IS SO ORDERED: Defendant ACN's last day to file a responsive pleading or motion
                                                             20   to Plaintiff’s Complaint is April 12, 2019.
                                                             21

                                                             22

                                                             23
                                                                                                                   UNITED STATES MAGISTRATE JUDGE
                                                             24

                                                             25

                                                             26
                                                                                                                Dated:    March 13, 2019
                                                             27
                                                             28

                                                                                                                 -2-
